Order, Supreme Court, New York County (Charles Ramos, J., upon decision of Seymour Schwartz, J.), entered January 26, 1994, which, inter alia, upon the parties’ respective motions for partial summary judgment, declared in plaintiff’s favor that defendant is obligated to perform at its expense all work required for the maintenance, repair or replacement of the viaduct in question, unanimously affirmed, without costs.
There is no merit to defendant City’s contention that the lease requires plaintiff to maintain and repair the viaduct except for a limited portion that is intersected by mapped City streets. The City’s retention of irrevocable easements that explicitly include, inter alia, the viaduct as a whole for the purpose of its maintenance, repair and replacement is unambiguous, and accordingly, plaintiff was properly granted partial summary judgment on this issue. Concur—Sullivan, J. P., Rosenberger, Ellerin, Ross and Williams, JJ.